Citation Nr: 0940078	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's current hearing loss disability did not have 
onset during active service or within one year of separation 
for active service and is not otherwise etiologically related 
to his active service from February 1967 to September 1968.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he suffers from hearing loss.  In 
his substantive appeal from September 2006, the Veteran 
stated that these symptoms were the result of noise exposure 
from artillery shootings without hearing protection while in 
active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service (in this case, June 1971).  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

Service treatment records are absent for any reports of 
hearing loss.  A separation report of medical examination, 
from September 1968, indicated a normal clinical evaluation 
of the Veteran's ears and normal hearing bilaterally upon 
audiometric testing.  These records provide highly probative 
evidence against the Veteran's claims because they show no 
hearing loss during service.

In this regard, it is important to note that the Board does 
not dispute the fact that the Veteran was exposed to loud 
noise during service.  The critical question is whether the 
current hearing loss was caused by this noise exposure many 
years ago.

The Veteran contends that his hearing loss began in service.  
However, the first evidence of record showing symptoms of and 
treatment for hearing loss is dated August 2005, over three 
decades after separation from service.  This is strong 
evidence against his claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

Audiologic testing pursuant to VA audiology examination in 
February 2007 showed puretone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 10, 15, 40, 35, and 
15 decibels, respectively with a four-frequency pure tone 
average of 26 decibels.  Puretone thresholds measured in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 
10, 40, 55, and 30 decibels, respectively with a four-
frequency pure tone average of 34 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 96 percent in the left ear.  The 
audiologist commented that the Veteran had mild sensorineural 
hearing loss in the right ear for 2000, 3000, and 8000 Hertz 
and mild to moderate sensorineural hearing loss in the left 
ear for the frequencies of 1500 Hertz and above.

With respect to the etiology of the Veteran's bilateral 
hearing loss, the examiner opined that "[i]n light of the 
normal hearing in both ears at the time of the discharge 
audiogram, it is more likely than not that the [Veteran's] 
hearing loss is not related to his military service."  The 
examiner's opinion is evidence against the Veteran's claim as 
it fails to establish the requisite nexus between the 
Veteran's current hearing loss disability and his active 
service.

As to the Veteran's own contention, that his current hearing 
loss is related to service, some quasi-medical questions do 
lend themselves to the opinions of laypersons.  For example, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder s not a 
determination "medical in nature" and is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in Jandreau, the U.S. Court of Appeals for 
the Federal Circuit explained, in footnote 4, that a veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions.

Here, the Board finds that the Veteran's opinions as to 
whether his current hearing loss is related to service nearly 
40 years ago is not competent evidence because current 
hearing loss, as it relates to his service from so many years 
ago, is a medical question too complex to be the subject of 
the opinion of a layperson.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the absence of any report of hearing loss during 
service or for decades thereafter is more probative than the 
Veteran's own assertions as to when he first experienced 
hearing loss.  In summary, the in-service and post-service 
medical evidence (which is found to provide evidence against 
this claim) are more probative than the Veteran's assertions 
as to whether his current hearing loss disability is related 
to his service.  Based on all evidence of record, the 
preponderance of evidence is against his claim for service 
connection and the claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R.  § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The August 2005 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


